Citation Nr: 0513225	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  97-30 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for trichophytosis of the feet with tinea pedis 
and onychomycosis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
knee disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from June 1941 to November 
1945.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO denied entitlement to an increased rating for the skin 
disorder of the feet.  The veteran perfected an appeal of 
that decision.

In a February 1998 statement the veteran's representative 
claimed entitlement to increased ratings for all of his 
service connected disabilities, and claimed entitlement to a 
total disability rating based on unemployability due to the 
service-connected disabilities.  The veteran's service-
connected disabilities consist of the skin disorder of the 
feet, which was already on appeal, and tinnitus.  The RO has 
not yet addressed the issue of entitlement to a disability 
rating in excess of 10 percent for tinnitus, and that issue 
is referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).

For reasons which will become apparently, the appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran reported during a December 2003 VA medical 
examination that he had received ongoing treatment for his 
skin disorder, including oral medication, from the VA medical 
center (MC) in Brooklyn, New York.  The RO has obtained his 
treatment records for October 1998 to September 1999, but 
none prior to or following those dates.  The VA treatment 
records are deemed to be evidence of record, and a 
determination on the merits of the veteran's appeal should 
not be made without consideration of that evidence.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

In a December 1998 rating decision the RO determined that new 
and material evidence had not been received to reopen a claim 
for service connection for a knee disorder, and denied 
entitlement to a total rating based on unemployability.  In 
denying those claims, however, the RO did not provide notice 
of the decision to the correct representative, Mr. LaPointe; 
notice of the decision was sent to the veteran's former 
representative, Disabled American Veterans.  Mr. LaPointe was 
provided a copy of the rating decision in June 2002, and 
submitted a notice of disagreement in June 2002.  Because Mr. 
LaPointe was not provided notice of the decision until June 
2002, the December 1998 decision did not become final.  His 
June 2002 notice of disagreement with the December 1998 
decision was, therefore, timely filed.  The issues of whether 
new and material evidence has been received to reopen a claim 
for service connection for a knee disorder, and entitlement 
to a total disability rating based on individual 
unemployability are being remanded for the issuance of a 
statement of the case and to give the veteran the opportunity 
to submit a substantive appeal.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  After the RO has issued the 
statement of the case, these claims should be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, these issues are remanded for the following:

1.  The RO should obtain the veteran's 
treatment records from the VAMC in 
Brooklyn, New York, for November 1994 
through the present.

2.  After undertaking any appropriate 
notification and development on the 
issues of whether new and material 
evidence has been received to reopen a 
claim for service connection for a knee 
disorder and entitlement to a total 
rating based on individual 
unemployability, the RO should re-
adjudicate those issue.  If entitlement 
remains denied, the veteran and his 
representative should be provided a 
statement of the case and be given the 
opportunity to submit a substantive 
appeal.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a higher rating for the 
skin disorder of the feet.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should be returned to the Board for consideration of 
any issues that remain in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

